BROWN, J.
(dissenting).
The result in this case is sustained by the decision in State v. Cooley, 56 Minn. 540, 548, 58 N. W. 150 (the Minneapolis Courthouse case), "but not in my opinion by our later decisions. State v. Schraps, 97 Minn. 62, 106 N. W. 106; Thomas v. City of St. Cloud, 90 Minn. 477, 97 N. W. 125; Hetland v. Board of County Commrs. of Norman County, 89 Minn. 492, 95 N. W. 305; Murray v. Board of County Commrs. of Ramsey County, 81 Minn. 359, 84 N. W. 103, 51 L. R. A. 828, 83 Am. St. 379. The statute here involved is unlike those before the court in Alexander v. City of Duluth, 77 Minn. 445, 80 N. W. 623, and Kaiser v. Campbell, 90 Minn. 375, 96 N. W. 916, where authority to issue bonds to fund floating indebtedness was granted to certain municipalities of the state. Here the authority is to create additional indebtedness for the purpose, as in the Hetland case, of completing a courthouse already under construction. The decision opens up a new route by which to avoid the prohibition against special legislation, wisely or unwisely, incorporated in our constitution.